DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Description of screen content coding technology proposal by Huawei)(in IDS) in view of SUN et al. (US 20160309183 A1), Bugdayci et al. (US 20150312573 A1) and LAI et al. (US 20160316213 A1).
Regarding claim 1. (Original) Ma discloses an image coding method (abstract, a screen content coding solution), applied to a scene where a color table and index map coding manner is used to perform copying coding on an image (abstract, section 2 line 1, section 2.4 paragraph 1, color table and index map (colorTableIdx) coding mode; section 2.4.1, color table processing; section 2.4.2 paragraph 1, section 2.4.2.2 paragraph 1, color index map processing), wherein the method comprises:
when copying coding is performed on a current coding block of the image by using the color table and index map coding manner (abstract, HEVC is block-based, therefore the “color table and index map coding mode” is used for each intra-block; each block may be unique, therefore the manner used for each block may be unique too), generating a new palette color according to pixels of the current coding block (section 2.4.1 lines 5-6, each entry in the color table derived from the current CU); and
performing color table and index map coding by using a palette generated for the current coding block (section 2.4.1.2.1 section 2.4.2 lines 1-2, After obtaining the color table, each and everyone of the basic processing units (three components packed together) will be translated to the corresponding index in the table; section 2.4.2.2 line 1, 1-D string search), and generating a video bitstream comprising a copying manner (section 2.4.1.2 line 1, a color table is carried in a bitstream explicitly), the new palette color (section 2.4.1.2 line 1, a color table is carried in a bitstream explicitly), and a copying parameter (section 2.4.2.2 lines 4-9),
wherein the copying parameter comprises a displacement vector and copying length (section 2.4.2.2 lines 7-9, the matched pairs are encoded as by sending … the distance (offset between the current position and reference position) and the length of successive matched indices).
However, Ma does not explicitly disclose a multiple palette and pixel string copying manner combining at least two different palette and pixel string copying coding manners, wherein the palette and pixel string copying coding manner is a mixed copying manner mixing index string copying and pixel string copying.
SUN discloses a multiple palette and pixel string copying manner combining at least two different palette and pixel string copying coding manners, wherein the palette and pixel string copying coding manner is a mixed copying manner mixing index string copying and pixel string copying ([0066] the copy-index method and the copy-pixel-value method as disclosed above can be combined. The mixing is based on a threshold applied to a distance between two pixels, because each distance is different, the mixing solutions for different blocks are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of MA and SUN, to apply the technique used by the color table and index map coding manner to the multiple palette and pixel string copying manner (intended use), in order to code the scene more flexibly.
However, Ma in view of SUN does not explicitly disclose generating the palette for the current coding block according to the new palette color and a palette color candidate set shared by the at least two different palette and pixel string copying coding manners; and
wherein generating the palette for the current coding block according to the new palette color and the palette color candidate set comprises: adding part or all of the new palette color into the palette color candidate set according to a first-in-first-out rule.
Bugdayci discloses generating a palette for a current coding block according to a new palette color and a palette color candidate set shared by multiple color palette based coding manners ([0086] a long-term palette at a higher level than CU (e.g. at slice header) corresponds to a palette color candidate set, constructing a palette for each CU using information from the long-term palette; [0093] A palette for a certain CU may also comprise of at least one palette entry from a long-term palette and at least one palette entry that is signaled individually for the CU, the palette entry that is signaled individually for the CU corresponds to a new palette color; [0073] color palette based coding); and
wherein generating the palette for the current coding block according to the new palette color and the palette color candidate set comprises: adding part or all of the new palette color into the palette color candidate set according to a first-in-first-out rule ([0049] long-term palette update process, where before adding the new color it is determined that the palette is full whereby one of the following is performed: removing the color that entered the long-term palette the first and adding the new color; [0109]; [0168]; claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of MA and SUN according to Bugdayci’s teaching, to generate the palette for the current coding block according to the new palette color and a palette color candidate set shared by the at least two different palette and pixel string copying coding manners, and add part or all of the new palette color into the palette color candidate set according to a first-in-first-out rule, in order to update the palette efficiently.
However, MA in view of SUN and Bugdayci does not disclose the coding block is a sub-region of a Coding Unit (CU).
LAI discloses a coding block on which copying coding is performed is a sub-region of a Coding Unit (CU) ([0003] each leaf CU is further split into one or more prediction units (PUs) according to prediction type and PU partition; [0012] palette prediction and sharing for the current block. The current block corresponds to … a prediction unit (PU)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Ma, SUN and Bugdayci according to LAI’s teaching, to perform copying coding at the PU level, in order to increase coding efficiency.

Regarding claim 2. LAI discloses the sub-region of the CU comprises at least one of: a Prediction Unit (PU) or a Transform Unit (TU) ([0003] each leaf CU is further split into one or more prediction units (PUs) according to prediction type and PU partition; [0012] palette prediction and sharing for the current block. The current block corresponds to … a prediction unit (PU)).
The same motivation has been stated in claim 1.

Regarding claim 4. (Original) Ma discloses the image coding method according to claim 1, wherein a maximum number of palette colors which are capable of being accommodated by a largest space of the palette color candidate set is a predetermined constant (section 2.4.1.1 lines 5-6, N is bounded by the pre-defined maximum number of colors).

Regarding claim 5. (Original) Ma discloses the image coding method according to claim 1, further comprising: performing one or more of the following operations on the palette color candidate set according to a predetermined rule:
updating, palette color deletion, palette color position regulation and palette color addition (section 2.4.1.1 lines 1-9).

Regarding claim 8. (Original), the same analysis has been stated in claim 1. It is corresponding decoding method.

Regarding claim 9. (Original), the same analysis has been stated in claim 2.

Regarding claim 10. (Original), the same analysis has been stated in claim 4.

Regarding claim 11. (Original), the same analysis has been stated in claim 5.

Regarding claim 14. (Currently Amended), the same analysis has been stated in claim 1.

Regarding claim 15. (Currently Amended), the same analysis has been stated in claim 8.

Regarding claim 17. (New), the same analysis has been stated in claim 2.

Regarding claim 18. (New), the same analysis has been stated in claim 4.

Regarding claim 19. (New), the same analysis has been stated in claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488